            Case 2:19-cv-02101-DS Document 22 Filed 09/11/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LORRAINE M. DURST,                                :
Plaintiff,                                        :         CIVIL ACTION
                                                  :
       v.                                         :
                                                  :         NO. 19-2101
                                                  :
ANDREW SAUL,1                                     :
Commissioner of Social Security,                  :
Defendant.                                        :
                                                  :
                                             ORDER

       AND NOW, this          day of August, 2020, following upon consideration of “Plaintiff’s

Brief and Statement of Issues in Support of Request for Judicial Review” (“Pl. Br.”) (Doc. 16) and

“Defendant’s Response to Request for Review of Plaintiff” (“Def. Br.”) (Doc. 17), and “Plaintiff’s

Reply Brief” (Doc. 20), and for reasons set out in the accompanying memorandum opinion, it is

hereby ORDERED that Plaintiff’s request for review is DENIED and final decision of the

Commissioner denying disability benefits is AFFIRMED; and the Clerk of Court is shall to mark

this case CLOSED for statistical purposes.


                                                    BY THE COURT:


                                                    David R. Strawbridge, USMJ
                                                    DAVID R. STRAWBRIDGE
                                                    UNITED STATES MAGISTRATE JUDGE




1
 Andrew Saul became the Acting Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul should be substituted for the former
Acting Commissioner, Nancy A. Berryhill, as the defendant in this action. No further action need
be taken to continue this suit pursuant to section 205(g) of the Social Security Act. 42 U.S.C. §
405(g).
